Title: To George Washington from David Forman, 12 November 1780
From: Forman, David
To: Washington, George


                        
                            Sir
                            Freehold 12fth Novr 1780
                        
                        Yesterday my Intelligencer from The Highlands of Neversink Informed me of The Approach of a Considerable
                            Fleet from the Southward to Sandy Hook—& allso of a Considerable fleet Coming down from New York But Could not be
                            particular in either as The Rear of Neither of the fleets was Come Too—The Fleet from New York I am Assured from good
                            Authority has Troops on Board for Carolina and I belive to be Convoyed by Adml Rodneys whole
                            Squadron—Rodney to proced to The West Indias.
                        Thinking it Highly probable that your Excellency had been previously Informed of the distination &c.
                            of The Fleet from New York I determined to wait a more particular Acct of The Fleet Coming in—The Enclosure is An Acct of
                            boath fleets Taken from The Highlands and may I belive be depended on.
                        in my letter to Mr Stillvell of yesterday I Requested him to give me his opinion Wheather The fleet Coming in
                            were not the same that went for Virginia on The 17th of last month—You Excly will Observe on The back of Mr Stillvills
                            letter his Opinion is they are the same. I have The Honr to be your Excellencyes Most Obdt Humble Servt
                        
                            David Forman

                        
                     Enclosure
                                                
                            
                                
                                    5-11 November 1780
                                
                            
                            Sunday November the 5 Weather Cloudy Wind W—Nothing Appearing off—the 2 frigates that Came Down Last
                                Lies to Anchor. 
                            Monday November the 6 the Weather Hasey and Wind Light at W. A Sail in the Offing,
                                Afternoon Weather Dark there hath No Ships Went out or Come in Since our Last.
                            Tuesday November the 7th Weather Cloudy Wind W—Nothing appearing off—Afternoon Wind Blowing hard at W. one
                                of the frigates goes to Sea Stands to the Eastward.
                            This Day I am Secretly Informd there is A fleet Preparing for Sea and Admiral Rodney is Going to Convoy
                                them—November the 7.
                            Wendsday November the 8th Weather Clear Wind W—Nothing Off—Afternoon Wind Blowing Hard A Sail Standing
                                for the Land in the Evening She Comes in and Anchors She is a Ship of War She is of the Red
                                Squadron.
                            Thursday Novembr the 9th Weather Smoakey and Calm 1 Ship of War Came in Last Night Nothing more to be
                                Seen till Afternoon and then Perseived 2 Ships Standing for the Land far to the Eastward Heard Several Guns off but
                                the Weather Growing Dark—I Could See Nothing More.
                            fryday morning November the 10 Weather Clear Wind N. fresh there Lies to Anchor 23 Vessels there is 3
                                Large Men of War With these there is 4 Smaller the Others are all Top Sailvessels these took the Cover of the Night to
                                Come in and Anchor.
                            Saterday morning Novembr the 11 There is Some More of the fleet falling Down the
                                Come to Anchor Rather to the West of the fleet that is Come in this fleet are Small in General A number of Brigs
                                Sloops and Schooners there is 3 Large Ships of War one 34 of the Red Sqadron—2 Smaller and Some Others there is
                                Upwards of 40 as Near as I Can Gather in this fleet there is in the Whole Now at Anchor between 80 and 90 Sail there
                                is 15 Gone up and 2 frigates to Sea Yesterday Morning they Stood to the Eastward there is 16 Ships of War Encluding
                                them Back of the Hook—they Lye 5 Miles in Length in A Lane.
                            Saterday November the 11th Weather Clear Wind N. fresh the fleet that Came in from Sea Last are Not all
                                Within the Hook there is no Beating in this Morning and four Large Ships Lyeing at anchor Without the
                                Hook theres Some of Sd fleet, Beating up for the Narrows befor Day Light in this fleet there is betwen 52 and 58 Sail
                                in all the Small ones and Ships of War Encluded there is 6 Ships Appear upwards of 40 Guns but
                                None Exceeding 60.
                            Afternoon Late, the Wind Light, there is 6 More of Sd fleet Beating up 2 Ships and 4 Brigs  thenin the Evening the Ships Back of lye are under Sail Beating in.
                            Towards Evening there is Upward of 20 Sail More Appearing the Convoy of these Ships are of the Red
                                Sqadron—they are to the Southard of the Highlands.
                            There is this Afternoon Upwrd of 30 Sail Without the Narrows and A number Within the Narrows I think
                                Admiral Rodneys Ships Coming Down the Convoy of those are of the White.
                            Evening the fleet that is falling Down this time are Coming to Anchor they Lie highly
                                in the Bay there Seems a Number of Small Vesels With these Such as Sloops and Schooners they Seem
                                to Come Near the Shore.
                            I Cannot give You Sir A Particular Disscription of this fleet they are Not the one Half got Down yet but
                                to Morrow Morning if I am Spared Shall have A fair Veiw of them there is three Line of Battle Ships and one is the
                                Sand Wick of 90 Guns.

                        
                        
                     Enclosure
                                                
                            

                                
                                Dear Sir
                                Sunday Morning 6 OClock November 12th 1780
                            
                            I have Been as Particular in Getting the Best Acconts Relating the fleet that Came in Last but Can No
                                Sertain Intiligince Some Say they are from Ireland With Provisions and Soldiers on Board there is upwards of 60 Sail,
                                Come in Some have Beat in the Narrowes there is A number of Small one Such as Brigs Sloops and Schooners the Ships of
                                Stores or transports are Not Large they have Not A transports flag Amongst them there is 4 Large Ships of War With
                                them I Could Not get So fair a View of them Yesterday morning as I Expected by Reason of the Wind Blowing fresh at N.
                                the Ships Lay Stern to Free and Large Swell going I Could not Count their Ports there is 8 Large Ship upwards of 40
                                guns and 8 or 9 Smaller in Both fleets ther is bitwen 80 and 90 Sail in the Whole I was Mistaken in Adml Rodneys When
                                She Came Down She is of the Red With A Peaked flag at Mainmast Head a union Jack on her Bows sprit She is a Commodore
                                I Shall Endeavour With all Posible Speed to Inform You of their Earliest Movement from Yours on Comd
                            
                                John Stilwell
                            
                            
                                Sir My Candid opinion is they are the fleet that Sailed from Sandy Hook the 17 of Octobr Last for
                                    Virginia—the Reason I have not Sent my Son I am Scant of Horses and Expect hourly the fleet Will Make Some
                                    movement and Shall Endeavour to give You Earliest Entiligence.
                            
                            
                                J.S.

                            
                        
                        
                    